NATIONWIDE VARIABLE INSURANCE TRUST Supplement dated November 18, 2011 to Currently Effective Statements of Additional Information for American Century NVIT Growth Fund NVIT Investor Destinations Balanced Fund (formerly, NVIT Growth Fund) NVIT Investor Destinations Capital Appreciation American Century NVIT Multi Cap Value Fund Fund American Funds NVIT Asset Allocation Fund NVIT Investor Destinations Conservative Fund American Funds NVIT Bond Fund NVIT Investor Destinations Moderate Fund American Funds NVIT Global Growth Fund NVIT Investor Destinations Moderately American Funds NVIT Growth Fund Aggressive Fund American Funds NVIT Growth-Income Fund NVIT Investor Destinations Moderately Federated NVIT High Income Bond Fund Conservative Fund Neuberger Berman NVIT Multi Cap NVIT Mid Cap Index Fund Opportunities Fund NVIT Money Market Fund Neuberger Berman NVIT Socially Responsible NVIT Multi-Manager International Growth Fund Fund NVIT Multi-Manager International Value Fund NVIT Bond Index Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Cardinal Aggressive Fund NVIT Multi-Manager Large Cap Value Fund NVIT Cardinal Balanced Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Cardinal Capital Appreciation Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Cardinal Conservative Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Cardinal Moderate Fund NVIT Multi-Manager Small Cap Value Fund NVIT Cardinal Moderately Aggressive Fund NVIT Multi-Manager Small Company Fund NVIT Cardinal Moderately Conservative Fund NVIT Multi Sector Bond Fund NVIT Core Bond Fund NVIT Nationwide Fund NVIT Core Plus Bond Fund NVIT Real Estate Fund NVIT Developing Markets Fund NVIT S&P 500 Index Fund NVIT Emerging Markets Fund NVIT Short Term Bond Fund NVIT Enhanced Income Fund NVIT Small Cap Index Fund NVIT Government Bond Fund NVIT Large Cap Growth Fund (formerly, NVIT International Equity Fund (formerly, OppenheimerNVIT Large Cap Growth Fund) Gartmore NVIT International Equity Fund) Templeton NVIT International Value Fund NVIT Income Bond Fund Van Kampen NVIT Comstock Value Fund NVIT International Index Fund NVIT Investor Destinations Aggressive Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Fund’s Statement of Additional Information. Effective November 21, 2011, the information in each Statement of Additional Information is modified as follows: 1.The address to obtain copies of the Prospectuses listed on the front cover page of the SAI has been revised as follows: Nationwide Funds, P.O. Box 701, Milwaukee, WI 53201-0701 INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
